Citation Nr: 1455715	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-11 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for low back strain.

2.  Entitlement to service connection for an upper back/cervical spine condition.

3.  Entitlement to service connection for degenerative changes of the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to March 1991, with periods of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 


FINDINGS OF FACT

1.  At no point during the appeal period, even considering his pain and corresponding functional impairment, has the Veteran's low back disability manifested ankylosis, neurological impairments, or muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, nor has it restricted his thoracolumbar flexion to 60 degrees or his combined range of thoracolumbar motion to 120 degrees.  

2.  The Veteran has not been diagnosed with a cervical spine or upper back condition.

3.  The Veteran's degenerative changes/Schmorl's nodes of the lumbar spine are not etiologically related to service, or service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2014).

2.  The criteria for service connection for an upper back/cervical spine condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection for degenerative changes of the lumbar spine have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

A May 2010 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

The Veteran underwent a VA examination in September 2010 which involved a review of the Veteran's claims file, an in-person interview, a physical assessment of the Veteran's spine, including range of motion testing and an opinion concerning the Veteran's conditions.  The Board finds this to be adequate because the examiner based his opinion upon consideration of the Veteran's prior medical history, described the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the Veteran does not report that his back condition has worsened since his September 2010 VA examination and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83   (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Increased Rating 

1.  Law

The Veteran is in receipt of a 10 percent disability rating for low back strain and contends that he has chronic back pain which should warrant a higher rating. 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

The Veteran's low back strain is rated under Diagnostic Code 5237.  The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1) following the General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above and when evaluating the severity of a joint disability; VA must determine the overall functional impairment due to these factors.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

2.  Factual Background

The Veteran underwent a VA spine examination in September 2010 where he reported chronic low back pain since a 1992 injury which was exacerbated by heavy lifting, repetitive lifting, and standing too long.  The examiner noted tenderness in the lower lumbar spine which, and when pressured in the lower left side, produced radiating pain to the lower thoracic region.  Range of motion testing showed forward flexion to 85 degrees, with pain at the extreme, extension to 25 degrees, left lateral flexion to 30 degrees to the left and 25 degrees to the right, and rotation to 30 degrees bilaterally. The examiner noted no flare-ups or fatigue, weakness, instability or additional loss of range of motion upon repetitive testing.  The Veteran's gait was normal without assistive devices and neurological testing of the lower extremities was normal.  X-rays showed Schmorl nodes at L3, L4 and L5. 

June 2014 VA treatment records show pain in the mid-lumbar area that does not radiate down to the sacrum.

3.  Analysis

Based on the evidence of record, the Board finds that the Veteran's low back strain has been properly evaluated at 10 percent disabling and that a higher disability rating is not warranted.  While the Veteran has reported chronic intermittent low back pain, his forward flexion has not been correspondingly limited to 60 degrees or less, and his combined range of thoracolumbar motion has not been limited to 120 degrees.  Objective repetitive testing does not show further limitation of motion based on pain, weakness, fatigue or incoordination.  The Veteran has not demonstrated muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  No ankylosis of the spine has been noted.  The Veteran has not reported, and the VA examiner did not detect any objective neurologic abnormalities, intervertebral disc syndrome, radiculopathy or any cervical spine problems.  Thus, while the Veteran has been noted to have lower back pain, VA records to date do not indicate that the pain is of such magnitude as to produce a functional limitation commensurate with an evaluation higher than 10 percent.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the schedular rating criteria adequately contemplate the Veteran's disability which is productive of tenderness, pain on motion and slight limitation of motion, the latter of which is specifically contemplated in the rating criteria.  There does not appear to be anything in the record to suggest such an unusual disability picture as to necessitate extraschedular consideration. Furthermore, there is no evidence in the record of marked interference with employment or frequent periods of hospitalization.  The schedular rating criteria are therefore adequate to evaluate the Veteran's low back disability and referral for consideration of extraschedular rating is not warranted.  

III.  Service Connection

1.  Law

The Veteran contends that he is entitled to service connection for an upper back/cervical spine condition and degenerative changes of the lumbar spine, both of which he claims are due to a back injury suffered during active duty for training. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Disability which is aggravated by, or is proximately due to or the result of a service connected disability may be service connected.  38 C.F.R. § 3.310.  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

2.  Upper Back/Cervical Spine Condition

Service treatment records indicate that the Veteran injured his lower back while on active duty for training in June 1992.  Subsequently he was diagnosed with low back strain and placed on restricted duty.  Service records do not show that the Veteran complained of, was diagnosed with or treated for an upper back or neck problem.

VA treatment records likewise do not indicate that the Veteran has been diagnosed with or treated for an upper back or neck problem.

At the Veteran's September 2010 spine examination, the Veteran did not report any upper back or neck pain, and no cervical spine problem was discovered by the examiner.

As the record does not show an in-service upper back or cervical injury and there is no current diagnosis of any such condition, service connection for an upper back/ cervical condition is denied.  

3.  Degenerative Changes of the Lumbar Spine

The Veteran injured his low back while on active duty for training in June 1992.  He received treatment and restricted duty for a low back sprain in 1993 and 1994.  There is no indication in the record that the Veteran was treated between 1994 and 2010.

September 2010 x-rays showed the Veteran with minimal asymptomatic degenerative changes of the lumbar spine, with Schmorl's nodes at the L3, L4, and L5 vertebrae.  The interpreting VA examiner noted that these nodes are an incidental and unrelated to the service injury, and that the degenerative changes were an asymptomatic condition associated with aging and are unlikely the results of a one-time injury sustained during active duty.

The evidence of record does not show that the Veteran's claimed disabilities manifested during service and to the extent the law permitting the presumption of service connection for arthritis manifested to a degree of 10 percent within the first post service year is applicable, there is no diagnosis or indication of the condition prior to the September 2010 examination.  Thus, service connection under that approach is not warranted.  Although the Veteran has reported continuous low back pain since 1992, such pain has been attributed to his already service-connected chronic low back strain, and the additional findings have been have been characterized as asymptomatic or incidental, unrelated to service and resultant from the ageing process.  

As the there is no indication that the condition manifested within a year of separation, or has been chronic and continuous since then, and as the VA examiner has attributed the condition to the ageing process and not to an in-service injury,  the preponderance of the evidence is against a finding that the Veteran's Schmorl nodes are related to service, or service connected disability.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An initial disability rating in excess of 10 percent for low back strain is denied.

Service connection for an upper back/cervical spine condition is denied.

Service connection for degenerative changes of the lumbar spine is denied.



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


